Citation Nr: 0336857	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, after December 2, 1997.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from May 1991 to April 
1997.  The appellant is seeking Chapter 35 education benefits 
as the child of a veteran.  The record currently before the 
Board does not provide verification that the veteran (father 
of the appellant) had active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Okalahoma. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio.  In this 
case, the appellant has not received notice of the 
information and evidence necessary to substantiate his claim, 
or notice of which evidence, if any, the claimant is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Accordingly the veteran's claim must be remanded to the 
RO so that the veteran may be provided proper VCAA notice.

The appellant states that he is entitled to Chapter 35 
educational benefits based on his father's service.  The 
record before the Board does not contain any information 
related to the appellant's father.  The Board notes that the 
father's (veteran) claims file must be obtained and 
considered.  The Board further notes that the December 2002 
statement of the case indicates that a Dependence Education 
Master Record was considered by the RO when adjudicating the 
veteran's claim.  This document is not currently in the 
appellant's Chapter 35 folder currently before the Board.

The appellant has reported that he has already used Chapter 
30 education benefits to help pay for schooling.  The folder 
containing the details of the appellant's Chapter 30 benefits 
is not currently before the Board and may be useful in 
adjudicating this appeal.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the veteran of 
which evidence, if any, he is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.

2.  The RO should obtain the appellant's 
father's claims file and associate it 
with the appellant's Chapter 35 claims 
folder.

3.  The RO should obtain the folder 
relating to the appellant's claim for, 
and award of, Chapter 30 education 
benefits and associate it with the 
appellant's Chapter 35 claims folder. 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the appellant's claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
appellant should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



